
	

115 S1505 IS: Silencers Help Us Save Hearing Act
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1505
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Lee (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide that silencers be treated the same as firearms accessories. 
	
	
		1.Short title
 This Act may be cited as the Silencers Help Us Save Hearing Act or the SHUSH Act.
		2.Equal treatment of silencers and firearms
 (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking (7) any silencer and all that follows through ; and (8) and inserting and (7). (b)Effective date (1)In generalThe amendment made by this section shall take effect on the date of the enactment of this Act.
 (2)TransfersIn the case of the tax imposed by section 5811 of the Internal Revenue Code of 1986, the amendment made by this section shall apply with respect to transfers after October 22, 2015.
 3.Treatment of certain silencersSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (f)Firearm silencersA person acquiring or possessing a firearm silencer in accordance with chapter 44 of title 18, United States Code, shall be treated as meeting any registration and licensing requirements of the National Firearms Act (as in effect on the day before the date of the enactment of this subsection) with respect to such silencer..
 4.Preemption of certain State laws in relation to firearm silencersSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that, as a condition of lawfully making, transferring, using, possessing, or transporting a firearm silencer in or affecting interstate or foreign commerce, imposes a tax on any such conduct, or a marking, recordkeeping, or registration requirement with respect to the firearm silencer, shall have no force or effect..
		5.Silencers and mufflers not to be federally regulated
 (a)DefinitionsSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (3), by striking (C) any firearm muffler or firearm silencer; or (D) and inserting or (C); and
 (2)by striking paragraph (24). (b)PenaltiesSection 924 of title 18, United States Code, is amended—
 (1)in subsection (c)(1)— (A)in subparagraph (B)(ii) by striking ‘‘, or is equipped with a firearm silencer or firearm muffler’’; and
 (B)in subparagraph (C), by striking ‘‘or is equipped with a firearm silencer or firearm muffler,’’; and
 (2)in subsection (o), by striking or is equipped with a firearm silencer or muffler,. (c)Carrying of concealed firearms by qualified law enforcement officersSection 926B(e)(3) of title 18, United States Code, is amended—
 (1)in subparagraph (A), by adding and at the end; (2)by striking subparagraph (B); and
 (3)by redesignating subparagraph (C) as subparagraph (B). (d)Carrying of concealed firearms by qualified retired law enforcement officersSection 926C(e)(1)(C) of title 18, United States Code, is amended—
 (1)in clause (i) by adding and at the end; (2)by striking clause (ii); and
 (3)by redesignating clause (iii) as clause (ii).  